NO. 12-21-00158-CR

                            IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

STEVEN CHARLES HILL,                              §      APPEAL FROM THE 7TH
APPELLANT

V.                                                §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §      SMITH COUNTY, TEXAS

                                    MEMORANDUM OPINION
          Steven Charles Hill appeals his conviction for the offense of aggravated sexual assault of
an elderly person. He raises four issues on appeal. We modify the trial court’s judgment, and
affirm as modified.


                                           BACKGROUND
          Appellant and the victim resided in the home of Appellant’s brother, who is married to
the victim’s daughter. Many extended members of both families resided at the home for several
years. At the time of the alleged sexual assault, the victim was an eighty-year-old blind woman.
On December 26, 2019, at approximately 3:00 a.m., she asked Appellant, who slept in the living
room at the time, to assist her with opening her window. Appellant then laid down on the
victim’s bed behind her. The victim had taken medication that she later explained made her “out
of it.”
          The victim’s great-granddaughter, who was fifteen years old at the time, walked by the
room and observed Appellant on the victim’s bed behind her, which she thought was very
unusual. Alarmed by her observation, she told her mother, who several hours later then called
Shanna Hawkins, a longtime family friend. After Hawkins arrived, the victim, who was notably
shaken and upset, disclosed that Appellant had sexual intercourse with her. Hawkins notified the
authorities, who went to the home to investigate.
       Appellant, who was also home at the time, voluntarily went to the police station and gave
a video recorded statement. Appellant initially denied having any sexual contact or relationship
with the victim. After Tyler Police Department Detective Kenneth Gardner told Appellant about
the possibility that they would retrieve DNA evidence, Appellant admitted that he had sexual
intercourse with the victim, but claimed it was consensual.
       Meanwhile, emergency medical personnel took the victim to the hospital for a sexual
assault nurse examination (SANE). SANE Nurse Brittany Pace conducted the exam, and the
DNA profile obtained from sperm cells found on her vaginal swabs was consistent with that of
Appellant.
       Appellant was ultimately arrested and charged by indictment with aggravated sexual
assault of an elderly person. Appellant pleaded “not guilty” to the offense and the matter
proceeded to a jury trial. The jury found Appellant guilty of the offense. Appellant elected that
the trial court assess his punishment, and after a punishment hearing, the trial court assessed
Appellant’s sentence at life imprisonment. The judgment, bill of costs, and Order to Withdraw
Funds show that Appellant was assessed $501.50 in court costs. This appeal followed.


                                SUFFICIENCY OF THE EVIDENCE
       In his first issue, Appellant contends that the evidence is insufficient to support the jury’s
finding of guilt, namely on the issue of whether the victim consented to sexual intercourse with
him.
Standard of Review
       The Jackson v. Virginia legal sufficiency standard is the only standard that a reviewing
court should apply in determining whether the evidence is sufficient to support each element of a
criminal offense that the State is required to prove beyond a reasonable doubt. Brooks v. State,
323 S.W.3d 893, 895 (Tex. Crim. App. 2010); see Jackson v. Virginia, 443 U.S. 307, 315-16, 99
S. Ct. 2781, 2786-87, 61 L. Ed. 2d 560 (1979). The standard for reviewing a legal sufficiency
challenge is whether any rational trier of fact could have found the essential elements of the
offense beyond a reasonable doubt. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; see also
Johnson v. State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993).



                                                 2
       We examine the evidence in the light most favorable to the verdict. See Jackson, 443
U.S. at 320, 99 S. Ct. at 2789; Johnson, 871 S.W.2d at 186. The jury is the sole judge of the
witnesses’ credibility and the weight to be given to their testimony. Brooks, 323 S.W.3d at 899;
see also Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Penagraph v. State, 623 S.W.2d 341, 343
(Tex. Crim. App. [Panel Op.] 1981). We give full deference to the factfinder’s responsibility to
fairly resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable
inferences from basic facts to ultimate facts. Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim.
App. 2007). If the record contains conflicting inferences, we must presume that the factfinder
resolved such facts in favor of the verdict and defer to that resolution. Brooks, 323 S.W.3d at
899 n.13; Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).
       Circumstantial evidence is as probative as direct evidence in establishing the accused’s
guilt. Hooper, 214 S.W.3d at 13. Each fact need not point directly and independently to the
guilt of the appellant, as long as the cumulative force of all the incriminating circumstances is
sufficient to support the conviction. See id. Juries are permitted to draw multiple reasonable
inferences as long as each inference is supported by the evidence presented at trial. Id. at 15.
Juries are not permitted to come to conclusions based on mere speculation or factually
unsupported inferences or presumptions.       Id.   An inference is a conclusion reached by
considering other facts and deducing a logical consequence from them, while speculation is mere
theorizing or guessing about the possible meaning of facts and evidence presented. Id. at 16.
       The sufficiency of the evidence is measured against the offense as defined by a
hypothetically correct jury charge. See Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.
1997). Such a charge would include one that “accurately sets out the law, is authorized by the
indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict
the State’s theories of liability, and adequately describes the particular offense for which the
defendant is tried.” Id.
Applicable Law
       In relevant part, a person commits the offense of aggravated sexual assault of an elderly
person if the person intentionally or knowingly causes the penetration of the anus or sexual organ
of an elderly or disabled individual by any means without that person’s consent. See TEX. PENAL
CODE ANN. § 22.021(a)(1)(A)(i), (a)(2)(C) (West 2019). An aggravated sexual assault is without
the consent of the other person if it occurs under the circumstances listed in Texas Penal Code



                                                3
Section 22.011(b), including that, “the other person has not consented and the actor knows the
other person is unconscious or physically unable to resist,” or “the other person has not
consented and the actor knows the other person is unaware that the sexual assault is occurring.”
Id. §§ 22.011(b)(3),(5), 22.021(c) (West Supp. 2021). “[T]he fact that the complainant did not
remember the sexual assault is not dispositive of the issue of consent.” Wilson v. State, 473
S.W.3d 889, 898 (Tex. App.—Houston [1st Dist.] 2015, pet. ref’d). “[W]here assent in fact has
not been given, and the actor knows that the victim’s physical impairment is such that resistance
is not reasonably to be expected, sexual intercourse is ‘without consent’ under the sexual assault
statute.” Elliott v. State, 858 S.W.2d 478, 485 (Tex. Crim. App. 1993). The victim’s testimony
that she did not consent to engaging in sexual intercourse with the defendant is sufficient to
establish a lack of consent. Wilson, 473 S.W.3d at 899.
Discussion
       Appellant argues that he and the victim had an ongoing relationship and that she
consented to sexual intercourse with Appellant at the time of the alleged sexual assault. He
points to evidence that they resided in the same home, they knew each other for years, Appellant
earlier stayed on a cot in her bedroom for a period of time, and the victim called him into her
bedroom to help her with the window on the evening in question. He also points to testimony
that the victim did not appear injured or in need of medical assistance, no one in the home feared
him, and the victim did not ask to call police. Accordingly, his argument continues, the record
does not support a rational inference that any sexual acts were without the victim’s consent. We
disagree.
       Although the victim could not remember the precise details of the sexual assault at the
time of trial, she testified that she did not believe she wanted to have sex with Appellant:

            Q. Okay. If [Appellant] had sex with you on December 26th, would that have been something
            you would have wanted or not wanted?
            A. (Shakes head negatively). I don’t think I wanted it.
            Q. Okay. So, you didn't –
            A. I don’t remember.
            Q. There – there’s stuff you don’t remember; is that right?
            A. Uh-huh (Affirmative).
            Q. But you don’t think you would have wanted it; is that right?
            A. No. Wouldn’t think so.




                                                      4
       Hawkins testified that, because the victim was crying and visibly upset when talking to
her about what had happened later that morning, she did not believe that the victim consented to
sex with Appellant. Hawkins testified that the victim told her Appellant was “messing with me,”
and when asked to clarify, she told Hawkins that he “took my underwear off and he put his thing
in me.” Hawkins also explained that the victim initially did not want to report the offense
because she was afraid the authorities would put her in a nursing home. The victim told Tyler
Police Department Officer Chris Turner that Appellant got behind her and made motions of “hips
thrusting, motions of sexual activity.” She told him that Appellant penetrated her, that she was
wet afterwards “in the area where babies come out,” and that afterwards she used a pair of
panties to wipe and clean off the fluid. Officer Turner opined that although several hours passed
between the encounter and his interview of the victim, she was nervous, anxious, and upset, and
she did not appear to be the kind of person who would be able to give effective consent.
       Appellant knew the victim for many years and knew that she was blind and would often
need the assistance of others in the house. Although Appellant previously had a cot in the
victim’s room “for a while,” the victim denied ever having a sexual relationship with Appellant
or that she wanted sex from anyone at the time of the assault:

          Q. You don’t remember having sexual relations with [Appellant]?
          A.(Shakes head negatively.) Ooh, Lord, no. I’m too old. I don’t need no sex. Don’t want
       none.
          And then – I ain’t looking for none.
          Q. And you’re depending upon whatever [the others residents in the home] told you, right?
         A. No, not exactly.
         Q. Not exactly?
         A. Huh-uh (Negative).
         Q. Okay. Exactly – do you remember?
         A. We never had relations together – all – if we did, I don’t remember.

Furthermore, Nurse Pace testified that, during the SANE exam, the victim told her Appellant
began having sexual intercourse with her as she slept:

       She said, “I asked him to raise my window up, and I thought” – and then, she trailed off. [The
       victim continued,] “I turned on over and went back to sleep. And when I woke up, that was
       happening.” And at that point, I said, “What was happening?” And she said, “He had his penis in
       my vagina. His name is Steven Hill.”


       The victim testified that she fell asleep after asking Appellant to raise the window
because she had taken her medicine and was “out of it.” See Elliott, 858 S.W.2d at 485



                                                     5
(evidence complainant unconscious due to voluntary intoxication sufficient to prove lack of
consent). From this testimony, the jury could infer that Appellant knew he did not have her
consent.   See Hughes v. State, 194 S.W.3d 649, 654 (Tex. App.—Tyler 2006, no pet.).
Moreover, the jury could have inferred Appellant’s guilt from his initial denial to Detective
Gardner of having sex with the victim before admitting to the act and claiming it was consensual.
See Guevara v. State, 152 S.W.3d 45, 50 (Tex. Crim. App. 2004) (“Attempts to conceal
incriminating evidence, inconsistent statements, and implausible explanations to the police are
probative of wrongful conduct and are also circumstances of guilt.”); Torres v. State, 794
S.W.2d 596, 598 (Tex. App.—Austin 1990, no pet.) (“A ‘consciousness of guilt’ is perhaps one
of the strongest kinds of evidence of guilt. It is consequently a well-accepted principle that any
conduct on the part of a person accused of a crime subsequent to its commission, which indicates
a ‘consciousness of guilt’ may be received as a circumstance tending to prove that he committed
the act with which he is charged.”).
       From the evidence described above, a rational jury could have inferred that the victim did
not consent and Appellant knew she was unconscious or unable to resist, or alternatively, that the
victim had not consented and was unaware that the sexual assault was occurring. See TEX.
PENAL CODE ANN. §§ 22.011(b)(3),(5), 22.021(c).         Accordingly, the evidence showing the
victim’s lack of consent was sufficient to support the jury’s verdict of guilt. See Elliott, 858
S.W.2d at 485; Wilson, 473 S.W.3d at 899.
       Appellant’s first issue is overruled.

                                          DUE PROCESS
       In issue two, Appellant argues that he was denied due process of law, as well as due
course of law under the Texas Constitution, when the trial court considered evidence outside the
record in assessing his sentence, namely the presentence investigation report (PSI), which had
not been admitted into evidence.
Standard of Review and Applicable Law
       Due process requires trial judges to be neutral and detached hearing officers in assessing
punishment. Gagnon v. Scarpelli, 411 U.S. 778, 786 (1973), 93 S. Ct. 1756, 1761-62, 36 L. Ed.
2d 656 (1973); Brumit v. State, 206 S.W.3d 639, 645 (Tex. Crim. App. 2006). A trial judge has
wide discretion in determining punishment; however, the trial judge must remain impartial.




                                                6
Grado v. State, 445 S.W.3d 736, 739 (Tex. Crim. App. 2014). Absent a clear showing to the
contrary, we presume that the trial court was neutral and detached. Jaenicke v. State, 109
S.W.3d 793, 796 (Tex. App.—Houston [1st Dist.] 2003, pet. ref’d).
Discussion
       Appellant argues that the trial court considered the contents of the PSI although the PSI
was not admitted into evidence. As part of this argument, Appellant also contends that the trial
court erroneously considered his criminal convictions that were not admitted into evidence. At
the beginning of the sentencing hearing, the trial court noted on the record that it ordered a PSI,
reset the punishment phase of the case, and that it had received the PSI. The trial court asked
Appellant whether he had received and reviewed the PSI with counsel, to which he replied, “Yes,
sir.” Counsel confirmed with the trial court that he had received the report and had adequate
time to review it with Appellant. The trial court also took judicial notice of the PSI.
       The record does not reflect that Appellant objected to the trial court taking judicial notice
of the PSI. As a prerequisite to presenting a complaint for appellate review, the record must
demonstrate that the complaint was made to the trial court by a timely objection that stated the
grounds for the requested ruling with sufficient specificity to make the trial court aware of the
complaint. TEX. R. APP. P. 33.1(a)(1)(A). The rule requiring preservation applies to all appellate
complaints, whether constitutional, statutory, or otherwise, with the exception of rights involving
systemic requirements or rights that are non-forfeitable. See Mendez v. State, 138 S.W.3d 334,
340-41 (Tex. Crim. App. 2004). Appellant does not cite to any authority indicating that he was
not required to preserve his complaints regarding the rights he contends were violated.
       Even if Appellant had properly preserved error regarding his complaints, the trial court is
specifically authorized by statute to consider a PSI in assessing punishment. TEX. CODE CRIM.
PROC. ANN. art. 37.07, § 3(d) (West Supp. 2021). The PSI must include the “criminal and social
history of the defendant.” See id. art. 42A.253(a)(3) (West 2018). The Texas Code of Criminal
Procedure limits the disclosure of a PSI’s contents. Id. art. 42A.254 (West 2018) (providing that
“The judge may not inspect a presentence report and the contents of the report may not be
disclosed to any person unless: (1) the defendant pleads guilty or nolo contendere or is convicted
of the offense; or (2) the defendant, in writing, authorizes the judge to inspect the report.”).
Because access to the information in a PSI is restricted by statute, “the better practice is to not
admit the PSI into evidence. Such practice . . . should not restrict the parties’ access to that



                                                 7
information or the judge’s consideration of that information in assessing punishment.” Bell v.
State, 155 S.W.3d 635, 639 n.3 (Tex. App.—Texarkana 2005, no pet.). Accordingly, the trial
court properly took judicial notice of the contents of the PSI, including evidence of Appellant’s
criminal history, and considered the PSI in assessing his punishment.
       Appellant’s second issue is overruled.


                               CRUEL AND UNUSUAL PUNISHMENT
       Appellant contends in his third issue his sentence of life imprisonment is grossly
disproportionate and constitutes cruel and unusual punishment.
       However, as Appellant concedes in his brief, he made no timely objection to the trial
court raising the issue of cruel and unusual punishment and has, therefore, failed to preserve any
such error. See Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996) (waiver with
regard to rights under the Texas Constitution); Curry v. State, 910 S.W.2d 490, 497 (Tex. Crim.
App. 1995) (waiver with regard to rights under the United States Constitution); see also TEX. R.
APP. P. 33.1; Mays v. State, 285 S.W.3d 884, 889 (Tex. Crim. App. 2009) (“Preservation of error
is a systemic requirement that a first-level appellate court should ordinarily review on its own
motion[;] . . . it [is] incumbent upon the [c]ourt itself to take up error preservation as a threshold
issue.”). But even despite Appellant’s failure to preserve error, we conclude that the sentence
about which he complains does not constitute cruel and unusual punishment.
       “The legislature is vested with the power to define crimes and prescribe penalties.”
Davis v. State, 905 S.W.2d 655, 664 (Tex. App.—Texarkana 1995, pet. ref’d); see also Simmons
v. State, 944 S.W.2d 11, 15 (Tex. App.—Tyler 1996, pet. ref’d). Courts have repeatedly held
that punishment which falls within the limits prescribed by a valid statue is not excessive, cruel,
or unusual. See Harris v. State, 656 S.W.2d 481, 486 (Tex. Crim. App. 1983); Jordan v. State,
495 S.W.2d 949, 952 (Tex. Crim. App. 1973); Davis, 905 S.W.2d at 664. In this case, Appellant
was convicted of aggravated sexual assault of an elderly individual. See TEX. PENAL CODE ANN.
§§ 22.021(a)(1)(A)(i), (a)(2)(C), (e); 22.04(c)(2). The life sentence of imprisonment imposed by
the trial court was within both the statutory punishment range for a first-degree felony and the
enhanced punishment range applicable due to Appellant’s two prior sequential felony
convictions.   See TEX. PENAL CODE ANN. §§ 12.32(a),12.42(d), 22.021(e) (West 2019).




                                                  8
Therefore, Appellant’s punishment is not prohibited as cruel, unusual, or excessive per se. See
Harris, 656 S.W.2d at 486; Jordan, 495 S.W.2d at 952; Davis, 905 S.W.2d at 664.
       Nonetheless, Appellant urges this Court to perform the three-part test originally set forth
in Solem v. Helm, 463 U.S. 277, 103 S. Ct. 3001, 77 L. Ed. 2d 637 (1983). Under this test, the
proportionality of a sentence is evaluated by considering (1) the gravity of the offense and the
harshness of the penalty, (2) the sentences imposed on other criminals in the same jurisdiction,
and (3) the sentences imposed for commission of the same crime in other jurisdictions. Solem,
463 U.S. at 292, 103 S. Ct. at 3011. Texas courts and the Fifth Circuit Court of Appeals have
modified the application of the Solem test in light of the United States Supreme Court’s decision
in Harmelin v. Michigan, 501 U.S. 957, 111 S. Ct. 2680, 115 L. Ed. 2d 836 (1991) to require a
threshold determination that the sentence is grossly disproportionate to the crime before
addressing the remaining elements. See, e.g., McGruder v. Puckett, 954 F.2d 313, 316 (5th Cir.
1992), cert. denied, 506 U.S. 849, 113 S. Ct. 146, 121 L. Ed. 2d 98 (1992); see also Jackson v.
State, 989 S.W.2d 842, 845-46 (Tex. App.—Texarkana 1999, no pet.).
       We are guided by the holding in Rummel v. Estelle, 445 U.S. 263, 100 S. Ct. 1133, 63 L.
Ed. 2d 382 (1980), in making the threshold determination of whether Appellant’s sentence is
grossly disproportionate to his crime.       In Rummel, the Supreme Court addressed the
proportionality claim of an appellant who received a mandatory life sentence under a prior
version of the Texas habitual offender statute for a conviction of obtaining $120.75 by false
pretenses. See id., 445 U.S. at 266, 100 S. Ct. at 1135. In Rummel, the appellant received a life
sentence because he had two prior felony convictions—one for fraudulent use of a credit card to
obtain $80.00 worth of goods or services and the other for passing a forged check in the amount
of $28.36. Id., 445 U.S. at 266, 100 S. Ct. at 1134-35. After recognizing the legislative
prerogative to classify offenses as felonies and considering the purpose of the habitual offender
statute, the Supreme Court determined that the appellant’s mandatory life sentence did not
constitute cruel and unusual punishment. Id., 445 U.S. at 285, 100 S. Ct. at 1145.
       In the case at bar, Appellant’s offense—aggravated sexual assault of an elderly
individual—is more serious than the combination of offenses committed by the appellant in
Rummel, and Appellant’s life sentence is the same as the life sentence upheld in Rummel. Thus,
it is reasonable to conclude that if the sentence in Rummel is not constitutionally
disproportionate, neither is the sentence imposed upon Appellant. Because we do not conclude



                                                9
that Appellant’s sentence is disproportionate to his crime, we need not apply the remaining
elements of the Solem test. See McGruder, 954 F.2d at 316; Jackson, 989 S.W.2d at 845-46.
       Finally, Appellant asserts that rights under Article I, Section 13 of the Texas Constitution
should be interpreted more broadly than rights under the Eighth Amendment. In support of this
proposition, Appellant notes that Article I, Section 13 prohibits “cruel or unusual punishment”
while the Eighth Amendment prohibits “cruel and unusual punishment.” The Court of Criminal
Appeals has rejected the distinction Appellant proposes. See Cantu v. State, 939 S.W.2d 627,
639 (Tex. Crim. App. 1997); see also Lewis v. State, 448 S.W.3d 138, 147 (Tex. App.—Houston
[14th Dist.] 2014, pet. ref’d). Therefore, an analysis of this issue under the Texas Constitution is
identical to an analysis under the United States Constitution. See id.
       As we have determined that Appellant failed to preserve this issue, his sentence is within
the statutory range of punishment, and he failed to show that his sentence was constitutionally
disproportionate, we overrule his third issue.


                                          COURT COSTS
       In his fourth issue, Appellant contends that the assessed court costs erroneously included
the local consolidated fee on conviction of a felony in the amount of $105.00, and the judgment
must be modified.
Standard of Review and Applicable Law
       We review the assessment of court costs on appeal to determine if there is a basis for the
cost, not to determine if there was sufficient evidence offered at trial to prove each cost, and
traditional Jackson v. Virginia evidentiary-sufficiency principles do not apply. Johnson v.
State, 423 S.W.3d 385, 389-90 (Tex. Crim. App. 2014) (citing Jackson, 443 U.S. at 316, 99 S.
Ct. at 2787). Appellant need not have objected at trial to raise a claim challenging the bases of
assessed costs on appeal. Id. at 391. When a trial court improperly includes amounts in assessed
court costs, the proper appellate remedy is to reform the judgment to delete the improper fees.
Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App. 2013). Court costs may not be assessed
against a criminal defendant for which a cost is not expressly provided by law. See TEX. CODE
CRIM. PROC. ANN. art. 103.002 (West 2018).




                                                 10
Discussion
         The date of Appellant’s charged offense is December 26, 2019. The Local Consolidated
Fee on Conviction of Felony only applies to defendants who are convicted of offenses committed
on or after January 1, 2020. TEX. LOC. GOV’T CODE ANN. § 134.101 (West 2021). Section
134.101 assesses an additional $105.00 fee for persons convicted of felonies. Id. § 134.101(a).
That $105.00 fee is to be allocated to the following specific accounts and funds: the clerk of the
court account, the county records management and preservation fund, the county jury fund, the
courthouse security fund, the county and district court technology fund, and the county specialty
court account. Id. § 134.101(b).
         The bill of costs in Appellant’s case includes the following costs as enumerated in
Section 134.101: $40.00 for the clerk of the court, $4.00 for the county and district court
technology fund, $1.00 for the county jury fund, $25.00 for the county records management and
preservation, $25.00 for the county specialty court account, and $10.00 for the courthouse
security fund. These fees total $105.00. Pursuant to the statute’s effective date, Appellant is not
obligated to pay the Local Consolidated Fee on Conviction of Felony. See Hayes v. State, No.
12-20-00222-CR, 2021 WL 1418400, at *2 (Tex. App.—Tyler April 14, 2021, no pet.) (mem.
op., not designated for publication). Accordingly, we will modify the trial court’s judgment, bill
of costs, and Order to Withdraw Funds to delete these fees. See Sturdivant v. State, 445 S.W.3d
435, 443 (Tex. App.—Houston [1st Dist.] 2014, pet. ref’d).
         We sustain Appellant’s fourth issue.


                                                  DISPOSITION
         Having sustained Appellant’s fourth issue, we modify the trial court’s judgment, bill of
costs, and Order to Withdraw Funds to reflect that the Appellant’s court costs are $396.50 by
deleting the Local Consolidated Fee on Conviction of Felony. We affirm the judgment as
modified.

                                                                GREG NEELEY
                                                                   Justice

Opinion delivered July 29, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)


                                                         11
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 29, 2022


                                        NO. 12-21-00158-CR


                                    STEVEN CHARLES HILL,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-0135-20)

                        THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, it is the opinion of this court that the judgment, bill of
costs, and Order to Withdraw Funds of the court below should be modified and as modified,
affirmed.
                        It is therefore ORDERED, ADJUDGED and DECREED that the
judgment, bill of costs, and Order to Withdraw Funds of the court below be modified to reflect
that the Appellant’s court costs are $396.50 by deleting the Local Consolidated Fee on
Conviction of Felony; in all other respects the judgment of the trial court is affirmed; and that
this decision be certified to the court below for observance.
                    Greg Neeley, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.